ORDER
This matter having been opened to the Court by the Director of the Office of Attorney Ethics and with the consent of EDWARD P. BUSICHIO, who was admitted to the bar of this State in 1976, to be transferred to disability inactive status pursuant to Rule 1:20-12;
And the Office of Attorney Ethics and respondent having agreed that respondent lacks the capacity to practice law;
And good cause appearing;
It is ORDERED that EDWARD P. BUSICHIO is hereby transferred to disability inactive status, effective immediately; and it is further
ORDERED that EDWARD P. BUSICHIO is hereby restrained from practicing law during the period that he remains on disability inactive status; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by EDWARD P. BUSICHIO pursuant to Rule 1:21-6 be re*212strained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that EDWARD P. BUSICHIO comply will Rule 1:20-20 governing incapacitated attorneys.